Citation Nr: 0325803	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-02 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for arthritis of both 
knees.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
(apparently) 1979 to June 1987.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The 
appellant was afforded a hearing at the RO in February 2000.  
She also requested a travel board hearing before a Veterans 
Law Judge, but failed to report for such hearing, scheduled 
on August 7, 2003.  


REMAND

At the outset, it is noteworthy that the veteran appears to 
have served from 1979 to 1987, but that only service from 
1983 to 1987 has been verified.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The July 2002 notice of the VCAA provided to the veteran was 
neither sufficiently specific to satisfy the Quartuccio 
guidelines, nor provided sufficient time for response to 
satisfy DAV.  

Furthermore, additional evidence consisting of VA outpatient 
treatment records from Bakersfield, California dated in 2000 
has been received, but not reviewed by the RO.  The veteran 
did not waive such review.  Initial consideration of this 
evidence by the AOJ is required.  See DAV, supra.

The veteran asserts that she was sexually assaulted on two 
occasions during service.  She claims that in 1980 while 
stationed at the Naval station in Maryland (Patuxent River) 
she was physically assaulted by Chief Henshaw.  She claims 
she told fellow service members about the assault shortly 
after it occurred.  (See pages 9, 10, and 11 of hearing 
transcript)  She also asserts she was sexually harassed by 
"another chief petty officer" [unnamed] during a Christmas 
party in 1983 while stationed in Rota, Spain.  (See p. 13 of 
hearing transcript).  She claims that as a result of these 
events she suffers from PTSD and depression.  The Board 
observes that such disorders have been recently diagnosed.  
See February 2000 letter from a VA Licensed Clinical Social 
Worker.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, supra, at 128; M21-1, Part III, Change 49 (February 
1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In this case the RO has failed to comply with the 
notification requirements in section 3.304(f)(3), and thus, 
the case must be remanded to the RO for such development.  
Additionally, it appears the veteran was treated for 
psychiatric symptoms by a Dr. Brown in Rota, Spain at a 
counseling and assistance center from August/September 1984 
to April/May 1985.  See VA Form 21-4138 dated in March 2001 
and VA Form 9 dated in October 2000.  The RO attempted, 
albeit unsuccessfully, to obtain these records.  See August 
2001 deferred rating decision.  Medical records subsequently 
received from the National Personnel Records Center, while 
showing treatment afforded the veteran in 1985 in Rota, 
Spain, do not reflect treatment for a psychiatric disorder.   
The veteran also claims that Jim Schrayer, whose address is 
of record, can corroborate alleged events.  

With respect to the claim of service connection for bilateral 
arthritis of the knees, a March 1997 private medical record 
includes a diagnosis of arthritis of both knees.  The veteran 
testified in February 2000 that she was treated in-service 
for knee complaints but was told that her condition was due 
to premenstrual edema.  The available service medical records 
reflect no such notation.  She also testified that she was 
treated by Dr. Milam at the VA orthopedic clinic in Corpus 
Christi, Texas from 1990 to 1994 as a dependent of her 
husband.  She added that at that time she had an MRI 
examination of her knees which showed osteoarthritis.  
Attempts by the RO to obtain these records were also 
unsuccessful.  

The veteran has not been afforded a VA examination to 
ascertain the presence and etiology of the disorders at 
issue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran's service dates prior to September 
1983 should be verified.  

2.  The RO should provide the veteran notice of the 
applicable provisions of the VCAA specific to her 
claims.  She should be advised what evidence she 
needs to establish service connection, what the 
record shows, and of her and VA's respective 
responsibilities in obtaining any further evidence.  
She should be given the requisite period of time to 
respond.  

3.  The RO should ask the appellant to identify 
(names, addresses, and approximate dates of 
treatment) all VA and non-VA health care providers 
who have treated her at any time, including during 
and following service, for a psychiatric 
disability, to include PTSD and depression, and for 
any knee problems.  The RO should obtain copies of 
treatment records from all identified sources, 
which have not been previously secured.  If any of 
the identified records cannot be obtained and the 
RO does not have affirmative evidence that they do 
not exist, the RO should inform the appellant of 
the records that could not be obtained, including 
what efforts were made to obtain them.  Also, the 
RO should inform the appellant that the VA will 
proceed to decide the case without these records 
unless she is able to submit them.  Allow the 
appropriate period of time for a response.

4.  In accordance with the provisions of M21-1, 
Part III, § 5.14, "PTSD Claims Based on Personal 
Assault," the RO should send the veteran an 
appropriate stressor development letter.  The 
appellant should also be notified that a personal 
assault in service may be corroborated by evidence 
from sources other than service records, for 
example, a corroborating statement from Jim 
Schrayer, as defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative sources of 
evidence listed in section 3.304(f)(3) must be 
included in the notification to the veteran, and 
she should have the requisite period of time to 
respond and/or submit additional evidence.

5.  The RO should undertake any and all further 
development action indicated by the evidence of 
record concerning the veteran's claim for service 
connection for a psychiatric disorder due to 
personal assault and make a determination as to 
whether there is any credible supporting evidence 
that the veteran was sexually assaulted during 
active service.  A statement of the RO's 
determination should be placed into the claims 
file.

6.  After all the development requested above is 
completed, the RO should arrange for the veteran to 
be examined by a psychiatrist to determine the 
nature and etiology of her psychiatric disability.  
The examiner should review all pertinent medical 
records in the claims file and should state in the 
examination report that such review was performed.  
The examiner should determine whether the veteran 
has PTSD (under DSM- IV criteria) based on a 
credible/verified stressor.  If not, the examiner 
should opine whether as likely as not the veteran 
has any current psychiatric disorder (other than 
PTSD) related to service.  The examiner should 
explain the rationale for all opinions given.

7.  The RO should also arrange for a VA orthopedic 
examination to ascertain the nature and etiology of 
any bilateral knee disorder(s) the veteran may 
have.  The examiner should review all pertinent 
medical records in the claims file and should state 
in the examination report that such review was 
performed.  The examiner should provide an opinion 
as to whether any current bilateral knee disorder 
diagnosed is related to service, and explain the 
rationale for the opinion.  

8.  The RO should then review the claims file to 
ensure that all requested development is completed, 
and arrange for any further development indicated.  
Then the RO should re-adjudicate the veteran's 
claims.  If either remains denied, the appellant 
her representative should be provided an 
appropriate supplemental statement of the case and 
given the opportunity to respond  The case should 
then be returned to the Board, if in order, for 
further review

The purposes of this remand are to assist the veteran in the 
development of her claims, and to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

